Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4, 7, 9-12, 14-16, 21, and 23-26 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17, 19, and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 17, 19, and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/23/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eli Mazour on 8/16/2022.
The application has been amended as follows: 
In the specification:
On page 10, [0030], line 1, “attachment 150” has been changed to --attachment/attachment arm 150--.

In the claims:
In claim 1, line 3, --wherein the substrate holder is in the coating chamber, and-- has been inserted after “path,”.
In claim 12, line 3, “path;” has been changed to --path, wherein the substrate holder is in the coating chamber;--.
In claim 17, line 11, “path, and” has been changed to --path, wherein the rotary substrate holder is in the coating chamber, and--. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 7, 9-11, 21, and 23-26 are allowable because the combined prior art sets forth a coating system including a substrate holder to move a substrate along a path and a sensor device, the sensor configured to move along a motion path, the sensor device capable of performing spectral or spectrum measurement on the substrate, and the sensor device comprising a wireless connector/transmitter defining a wireless information transmitter capable of identifying the spectral measurement. The combined prior art further provides for the sensor device secured/coupled to move along rotary sub-planet, the system to be enclosed, the use of a light source and battery/power source.  However, the combined prior art does not teach or suggest an attachment arm connected to the substrate holder and the sensor device with the light source and power source are connected to the sensor device.
Claims 12 and 14-16 are allowable because the combined prior art sets forth an enclosed coating system including a substrate holder to move a substrate along a motion path, a light source in the coating chamber, a coating source in the coating chamber, a sensor device to move along the motion path as coating is applied to the substrate by the coating source, the sensor device capable of performing spectral or spectrum measurement on the substrate based on light generated by the light source, the sensor device connected to the substrate holder, a power source, and a processor to adjust an operation parameter for the coating system based on the spectral measurement.  However, the combined prior art does not teach or suggest an attachment arm connected to the substrate holder and the sensor device with the light source and power source are connected to the sensor device.
	Rejoined method claims 17, 19, and 20 are allowable because the method claims incorporate allowable subject matter from claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
8/16/2022